Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-16, as originally filed, are currently pending and have been considered below.
Priority
2.	The application is filed on 12/02/2020 but claims the benefit of foreign application number EP 19213175.3 filed on 12/03/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/02/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Objections
4.	The following claims are objected to because of the following informalities:

          Claim 2 recites, “A manual call point as claimed in claim 1,” in line 1. For clarity and consistency, it is suggested to change “the manual call point as claimed in claim 1,”.
          Claim 3 recites, “A manual call point as claimed in claim 2,” in line 1. For clarity and consistency, it is suggested to change “the manual call point as claimed in claim 2,”.
          Claim 4 recites, “A manual call point as claimed in claim 3,” in line 1. For clarity and consistency, it is suggested to change “the manual call point as claimed in claim 3,”.
          Claim 5 recites, “A manual call point as claimed in claim 4,” in line 1. For clarity and consistency, it is suggested to change “the manual call point as claimed in claim 4,”.
          Claim 6 recites, “A manual call point as claimed in claim 5,” in line 1. For clarity and consistency, it is suggested to change “the manual call point as claimed in claim 5,”.
          Claims 7-9 recites, “A manual call point as claimed in claim 1,” in line 1. For clarity and consistency, it is suggested to change “the manual call point as claimed in claim 1,”.
          Claim 10 recites, “A manual call point as claimed in claim 9,” in line 1. For clarity and consistency, it is suggested to change “the manual call point as claimed in claim 9,”.
          Claims 11-13 recites, “A manual call point as claimed in claim 1,” in line 1. For clarity and consistency, it is suggested to change “the manual call point as claimed in claim 1,”.
          Claim 14 recites, “A manual call point as claimed in claim 13,” in line 1. For clarity and consistency, it is suggested to change “the manual call point as claimed in claim 13,”.
     Claim 15 recites, “A manual call point as claimed in claim 14,” in line 1. For clarity and consistency, it is suggested to change “the manual call point as claimed in claim 14,”.
          Appropriate corrections are required.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “breaking a circuit”, “electromagnetic circuit”, “electrical circuit”, and “corresponding circuit”  in claims 1, 7, 9 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 2, 6 and 8, the phrase "to be", “also” and “only” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.       Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Right (US 2003/0206096 A1) (hereinafter Right) in view of BAYLEY (GB 002255232 A) (hereinafter BAYLEY).

               Regarding claim 1, Right discloses a manual call point for a fire alarm system (Fig. 2, para 031, processor 34 is programmed to activate the alarm), the manual call point (Abstract, Apparatus for activating a fire-alarm pull station) comprising: 
an operating element, wherein a physical movement of the operating element will trigger an alarm condition of the manual call point (para 09, actuation device moves between an activation and non-activation position, para 01, activation switches for activating fire alarm pull stations in environments); and 
wherein at least one of the switch devices is a contactless switch and the corresponding circuit (Fig. 2, para 012, sensing movement of a movable actuation device by non-contact switch into an actuation position and alerting  in response to actuation position, para 01, activating fire alarm pull stations in environments to contact switches, para 08, fire alarm pull station is activated on a non-contact switch basis). 
Right specifically fails to disclose at least two switch devices, with each switch device being for completing or breaking a circuit in response to the physical movement of the operating element;
electromagnetic circuit that is completed or broken without mechanical contact from the operating element.
In analogous art, BAYLEY discloses at least two switch devices, with each switch device being for completing or breaking a circuit in response to the physical movement of the operating element (Fig. 2, page 1, lines 5-6, when call point activated, contact between track 10 and contact members 12 is broken, activating alarm);
electromagnetic circuit that is completed or broken without mechanical contact from the operating element(page 2, lines 10-14, system enables activation device and provides tactile for device activation, page 4, lines 23-27, contact members 12 and conductive trach 10, form switching and electrical contact is broken, alarm activated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of activating fire alarm pull stations in environments that tend to contact switches disclosed by Right to activate alarm between track and contact member for operation of device  as taught by BAYLEY to use contact members and conductive trach to form switching and electrical contact is broke to activate alarm for call point system to alert users [BAYLEY, Abstract].
Regarding claim 2, Right discloses a manual call point as claimed in claim 1, wherein the at least two switch devices include the contactless switch and a further contactless switch, wherein the two contactless switches include a contactless switch that is arranged to be normally closed and a contactless switch that is arranged to be normally open (Fig. 2, Abstract, movable actuation device linked to the non-contact switch wherein the device moves between an activation and non-activation position, para 026, actuation device 24 is a manually operated lever, which can be placed in two positions. The first position is an "off" or "non-actuation" position. The second position is an "on" or "actuation" position). 
Regarding claim 3, Right discloses a manual call point as claimed in claim 2, wherein an emitter component of one contactless switch is placed on a first side of the operating element alongside a receiver component of the other contactless switch, with the receiver component of the one contactless switch being placed on a second side of the operating element alongside an emitter component of the other contactless switch (Fig. 2, para 030, connection between two devices  wire or non-wire based such as transmission through radio frequency, para 024, magnetic field 16 perpendicular to the current flow 12, electrons 18 resulting from current flow 12, are predominantly forced to one side of the substrate 14). 
Regarding claim 4, Right discloses a manual call point as claimed in claim 3, wherein the call point or an associated external controller is arranged to assess the interaction between components of the two contactless switches as a part of a self-verification procedure, and wherein the self-verification includes steps for cross-checking the operation of the two contactless switches, by using a receiver component of one switch to check the operation of an emitter component of the other switch (Fig. 2, para 030-031, connection between two devices can be a wire or non-wire based such as transmission through radio frequency, non-wire transmission are BLUE-TOOTH.TM. and infrared detection, programmed to detect magnetic field created by movable actuating device 24). 
Regarding claim 5, Right discloses a manual call point as claimed in claim 4, wherein the self-verification procedure for the call point includes detecting the condition of the normally closed contactless switch by sensing the interaction of the components of that switch via a receiver component of the normally closed contactless switch, and also detecting the condition of an emitter component of the normally open contactless switch via the same receiving component of the normally closed contactless switch (Fig. 2, Abstract, movable actuation device linked to the non-contact switch wherein the device moves between an activation and non-activation position, para 026, actuation device 24 is a manually operated lever, which can be placed in two positions. The first position is an "off" or "non-actuation" position. The second position is an "on" or "actuation" position). 
Regarding claim 6, Right discloses a manual call point as claimed in claim 5, wherein self-verification procedure comprises sensing the interaction of the components of the normally closed contactless switch via a receiver component of the normally closed contactless switch, and also detecting the condition of an emitter component of the normally closed contactless switch via the receiving component of the normally open contactless switch (Fig. 2, para 035, To turn off the switch 26, the push button 38 is depressed, which removes the barrier that prevented the bias magnets 42,44 from repelling from each one another. This event deactivates or turns the switch off, para 026, actuation device 24 is a manually operated lever, which can be placed in two positions. The first position is an "off" or "non-actuation" position. The second position is an "on" or "actuation" position, para 027, In the "off" or "non-actuation" position, the magnet 26 is located at proximity to where a magnetic field is not created by its presence in the housing). 
Regarding claim 7, Right fails to disclose a manual call point as claimed in claim 1, wherein the at least two switch devices include the contactless switch and an electromechanical switch that completes or breaks an electrical circuit via mechanical contact with the operating element.
In analogous art, BAYLEY discloses a manual call point as claimed in claim 1, wherein the at least two switch devices include the contactless switch and an electromechanical switch that completes or breaks an electrical circuit via mechanical contact with the operating element (Fig. 2, page 1, lines 5-6, when call point activated, contact between track 10 and contact members 12 is broken, activating alarm,  page 4, lines 23-27, contact members 12 and conductive trach 10, form switching and electrical contact is broken, alarm activated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of activating fire alarm pull stations in environments that tend to contact switches disclosed by Right to use call point activated between track and contact member for operation of device  as taught by BAYLEY to use contact members and conductive trach to form switching and electrical contact is broke to activate alarm for call point system to alert users to deactivates or turns the switch off [BAYLEY, Abstract].
 Regarding claim 8, Right fails to disclose a manual call point as claimed in claim 1, wherein the manual call point comprises at least three switch devices, or only three switch devices, wherein the switch devices include first and second contactless switches along with an electromechanical switch. 
In analogous art, BAYLEY discloses a manual call point as claimed in claim 1, wherein the manual call point comprises at least three switch devices, or only three switch devices, wherein the switch devices include first and second contactless switches along with an electromechanical switch (Fig. 3, 5, page 1, lines 5-6, when call point activated, contact between track 10 and contact members 12 is broken, activating alarm,  page 4, lines 23-27, contact members 12 and conductive trach 10, form switching and electrical contact is broken, alarm activated, page 6, lines 32-36, system use electrical switching, page 5, lines 24-27, electrical contact between contact member 12 and conductive track 10 to be broken to trigger alarm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of activating fire alarm pull stations in environments that tend to contact switches disclosed by Right to activate call point system between track and contact member for operation of device  as taught by BAYLEY to broke electrical contact to activate alarm for call point system to alert users to deactivates or turns the switch off [BAYLEY, Abstract].
Regarding claim 9, Right discloses a manual call point as claimed in claim 1, wherein the contactless switch(es) are provided by electromagnetic circuits comprising paired emitter and receiver components (Fig. 2, para 031, programmed to detect the magnetic field created by the movable actuating device 24, para 07, switch ceases to function in that it is not able to make electrical contact). 
Regarding claim 10, Right fails to disclose a manual call point as claimed in claim 9, wherein the contactless switch(es) comprise a light emitting diode paired with a photodiode. 
In analogous art, BAYLEY discloses a manual call point as claimed in claim 9, wherein the contactless switch(es) comprise a light emitting diode paired with a photodiode (Fig. 3, 5, page 6, lines 32-36, system use electrical switching, page 5, lines 24-27, electrical contact between contact member 12 and conductive track 10 to be broken to trigger alarm, page 6, lines 12-14, alarm device use LED at 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of activating fire alarm pull stations in environments that tend to contact switches disclosed by Right to use light element to activate call point system for operation of device  as taught by BAYLEY to broke electrical contact to activate alarm for call point system to alert users to deactivates or turns the switch off [BAYLEY, Abstract].
Regarding claim 11, Right discloses a manual call point as claimed in claim 1, wherein the at least two switch devices include the contactless switch and a further contactless switch, wherein the two contactless switches operate using the same principles (Fig. 2, para 026, actuation device 24 is a manually operated lever, which can be placed in two positions. The first position is an "off" or "non-actuation" position. The second position is an "on" or "actuation" position, para 01, activating fire alarm pull stations in environments to contact switches). 
Regarding claim 12, Right discloses a manual call point as claimed in claim 1, wherein the operating element includes a mechanical component arranged for physical movement to trigger the alarm condition, and wherein the mechanical component includes a section that will open or close the contactless switch(es) (Fig. 2, Abstract, movable actuation device linked to the non-contact switch wherein the device moves between an activation and non-activation position, para 026, actuation device 24 is a manually operated lever, which can be placed in two positions. The first position is an "off" or "non-actuation" position. The second position is an "on" or "actuation" position). 
Regarding claim 13, Right discloses a method of use of a manual call point as claimed in claim 1, the method comprising at least one of: operating the manual call point by triggering the alarm condition by physical movement of the operating element to change the state of at least one of the switch devices; and self-verification by the manual call point (Fig. 2, para 030-031, connection between two devices can be a wire or non-wire based such as transmission through radio frequency, non-wire transmission are BLUE-TOOTH.TM. and infrared detection, programmed to detect magnetic field created by movable actuating device 24). 
Regarding claim 14, Right discloses a method as claimed in claim 13, wherein the self-verification includes steps to confirm that at least one of the switch devices is operational without activation of the operating element (Fig. 2, para 030-031, connection between two devices can be a wire or non-wire based transmission, para 07, activator of the pull station might be led into a false sense of security in that switch activated and the appropriate personnel have been alerted, para 025, switch to activate a fire alarm, para 01, preventing accidental tripping of alarms by the influence of outside elements). 
Regarding claim 15, Right discloses a method as claimed in claim 14, wherein the at least two switch devices include the contactless switch and a further contactless switch; and wherein the self-verification includes steps for cross-checking the operation of the two contactless switches, by using a receiver component of one switch to check the operation of an emitter component of the other switch (Fig. 2, para 030-31, connection between two devices can be a wire or non-wire based transmission through radio frequency, non-wire transmission are BLUE-TOOTH.TM., programmed to detect magnetic field created by movable actuating device 24, Abstract, movable actuation device linked to non-contact switch wherein device moves between an activation and non-activation position). 
Regarding claim 16, Right discloses a manual call point for a fire alarm system (Fig. 2, para 031, processor 34 is programmed to activate the alarm), the manual call point (Abstract, Apparatus for activating a fire-alarm pull station) comprising: 
an operating element, wherein a physical movement of the operating element will trigger an alarm condition of the manual call point (para 09, actuation device moves between an activation and non-activation position, para 01, activation switches for activating fire alarm pull stations in environments); and 
wherein at least one of the switch devices is a contactless switch and the corresponding circuit (Fig. 2, para 012, sensing movement of a movable actuation device by non-contact switch into an actuation position and alerting  in response to actuation position, para 01, activating fire alarm pull stations in environments to contact switches, para 08, fire alarm pull station is activated on a non-contact switch basis); 
wherein the at least two switch devices include the contactless switch and a further contactless switch, wherein the two contactless switches include a contactless optical switch that is arranged to be normally closed and a contactless optical switch that is arranged to be normally open (Fig. 2, Abstract, movable actuation device linked to the non-contact switch wherein the device moves between an activation and non-activation position, para 026, actuation device 24 is a manually operated lever, which can be placed in two positions. The first position is an "off" or "non-actuation" position. The second position is an "on" or "actuation" position). 
Right specifically fails to disclose at least two switch devices, with each switch device being for completing or breaking a circuit in response to the physical movement of the operating element;
electromagnetic circuit that is completed or broken without mechanical contact from the operating element;
wherein an emitter component of one contactless optical switch is placed on a first side of the operating element alongside a receiver component of the other contactless optical switch, with the receiver component of the one contactless optical switch being placed on a second side of the operating element alongside an emitter component of the other contactless optical switch; and 
wherein the call point or an associated external controller is arranged to assess the interaction between components of the two contactless optical switches as a part of a self-verification procedure, and wherein the self-verification includes steps for cross-checking the operation of the two contactless optical switches, by using a receiver component of one contactless optical switch to check the operation of an emitter component of the other contactless optical switch. 
In analogous art, BAYLEY discloses at least two switch devices, with each switch device being for completing or breaking a circuit in response to the physical movement of the operating element (Fig. 2, page 1, lines 5-6, when call point activated, contact between track 10 and contact members 12 is broken, activating alarm);
electromagnetic circuit that is completed or broken without mechanical contact from the operating element (page 2, lines 10-14, system enables activation device and provides tactile for device activation, page 4, lines 23-27, contact members 12 and conductive trach 10, form switching and electrical contact is broken, alarm activated);
wherein an emitter component of one contactless optical switch is placed on a first side of the operating element alongside a receiver component of the other contactless optical switch, with the receiver component of the one contactless optical switch (Fig. 5-6, call point and indication, Abstract, microswitch enables device to be tested by actual operation)  being placed on a second side of the operating element alongside an emitter component of the other contactless optical switch (Fig. 3, 5, page 6, lines 32-36, system use electrical switching, page 5, lines 24-27, electrical contact between contact member 12 and conductive track 10 to be broken to trigger alarm, page 6, lines 12-14, alarm device use LED at 18); and 
wherein the call point or an associated external controller is arranged to assess the interaction between components of the two contactless optical switches as a part of a self-verification procedure, and wherein the self-verification includes steps for cross-checking the operation of the two contactless optical switches (Abstract, microswitch enables device to be tested by actual operation (i.e., self verification), para 02, , by using a receiver component of one contactless optical switch to check the operation of an emitter component of the other contactless optical switch (Fig. 2, page 1, lines 5-6, when call point activated, contact between track 10 and contact members 12 is broken, activating alarm,  page 4, lines 23-27, contact members 12 and conductive trach 10, form switching and electrical contact is broken, alarm activated, page 8, light emitting member for indicating alarm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of activating fire alarm pull stations in environments that tend to contact switches disclosed by Right to activate alarm between track and contact member for operation of device  as taught by BAYLEY to use contact members and conductive trach to form switching and electrical contact is broke to activate alarm for call point system to alert users [BAYLEY, Abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689